Case: 7:20-cv-00017-HRW Doc #: 55 Filed: 03/05/21 Page: 1 of 7 - Page ID#: 1136




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF KENTUCKY
                          SOUTHERN DIVISION
                               PIKEVILLE

JONATHAN LEE SMITH,                       )
                                          )
      Plaintiff,                          )      Case No. 7:20-cv-017-HRW
                                          )
v.                                        )
                                          )
TERRY MELVIN, ET AL.,                     )     MEMORANDUM OPINION
                                          )         AND ORDER
      Defendants.                         )

                               *** *** *** ***

      The Defendants seek partial dismissal of Plaintiff Jonathan Smith’s claims in

this case. [R. 48.] After reviewing the matter, which is now ripe for the Court’s

review, the Court will GRANT the Defendants’ motion.

      Smith, proceeding pro se, has alleged that his constitutional rights were

violated in a number of ways while he was incarcerated at the United States

Penitentiary—McCreary in Pine Knot, Kentucky. [R. 1.] Specifically, Smith alleges

his rights were violated during and following two use-of-force incidents: one that

occurred on April 15, 2019, and a second on July 10, 2019. In the present case,

Smith seeks recovery under Bivens v. Six Unknown Federal Narcotics Agents, 403

U.S. 388 (1971), for these violations. Separately, Smith has pursued two actions

against the United States under the Federal Tort Claims Act (“FTCA”). The FTCA

case that stems from the April incident remains pending before another judge in this
Case: 7:20-cv-00017-HRW Doc #: 55 Filed: 03/05/21 Page: 2 of 7 - Page ID#: 1137




district. See Smith v. United States, Case No. 7:20-194-DCR (E.D. Ky. 2020). The

FTCA case that Smith filed with respect to the July incident was settled in April

2020. [See R. 48-2 at 176-183.]

       In their motion for partial dismissal, 1 the Defendants claim that Smith cannot

proceed on his Bivens claims regarding the July incident because of his FTCA

settlement. [See R. 48-1; R. 50.] Smith concedes that one of his Bivens claims—an

Eighth Amendment claim regarding an injury he sustained from a belly chain—is

likely barred. But he nevertheless argues the other claims fall outside the scope of

the settlement bar. [See R. 49.]

       When evaluating a motion to dismiss pursuant to Federal Rule of Civil

Procedure 12(b), the Court views the complaint in the light most favorable to the

plaintiff and accepts all “well-pleaded facts” in the complaint as true. See, e.g.,

D’Ambrosio v. Marino, 747 F.3d 378, 383 (6th Cir. 2014). Further, because Smith

is proceeding in this matter without the benefit of an attorney, the Court reads his

complaint to include all fairly and reasonably inferred claims. See Davis v. Prison

Health Servs., 679 F.3d 433, 437-38 (6th Cir. 2012).




1
  Although the Defendants’ original motion indicates a desire for the wholesale dismissal
of Smith’s complaint [see R. 48; R. 48-1], the Defendants have since clarified that they
seek dismissal only of those claims related to the July use-of-force incident. [R. 50; R. 51.]
                                              2
Case: 7:20-cv-00017-HRW Doc #: 55 Filed: 03/05/21 Page: 3 of 7 - Page ID#: 1138




       After reviewing the parties’ briefs and attached documentation, 2 the Court

finds the Defendants’ motion is properly granted. In general, the United States of

America is immune from suit for money damages. However, when Congress created

the FTCA in 1946, it “waived the sovereign immunity of the United States for certain

torts committed by federal employees” acting within the scope of their employment.

Brownback v. King, ___ S. Ct. ___, 2021 WL 726222, at *2 (Feb. 25, 2021) (quoting

FDIC v. Meyer, 510 U.S. 471, 475-76 (1994)). This waiver of immunity has proven

a double-edged sword for plaintiffs wishing to sue both the United States under the

FTCA and individual employees under Bivens.

       “While waiving sovereign immunity so parties can sue the United States

directly for harms caused by its employees, the FTCA has made it more difficult to

sue the employees themselves by adding a judgment bar provision.” Id. at *3.

Pursuant to 29 U.S.C. § 2676, any judgment in an FTCA suit—favorable or not—

triggers a judgment bar under which a plaintiff “generally cannot proceed with a suit

against an individual employee based on the same underlying facts.” Id. (quoting

Simmons v. Himmelreich, 578 U.S. 621, 625 (2016)). And a plaintiff’s acceptance


2
  Although the Court treats the Defendants’ motion as one for Rule 12(b) dismissal, key
documents in this matter—namely, the FTCA settlement agreement and Smith’s initial SF-
95 form—have been relied upon by the Court and both parties. There has been no dispute
regarding the authenticity of the documents, and the Court “may look outside the four
corners of the complaint and consider materials attached to a motion to dismiss if they are
referred to in the complaint and central to the claim.” Berry v. U.S. Dept. of Labor, 832
F.3d 627, 637-38 (6th Cir. 2016).
                                            3
Case: 7:20-cv-00017-HRW Doc #: 55 Filed: 03/05/21 Page: 4 of 7 - Page ID#: 1139




of an FTCA settlement agreement with the United States serves as a complete release

of future related claims against not only the United States but also the individual

government employee(s). See 28 U.S.C. § 2672.

      In Smith’s case, the record makes clear that he accepted a $35,000 monetary

settlement in resolution of Administrative Tort Claim No. TRT-MXR-2019-06209.

[R. 48-2 at 176-183.] According to 28 U.S.C. § 2672:

      The acceptance by the claimant of any such award, compromise, or
      settlement shall be final and conclusive on the claimant, and shall
      constitute a complete release of any claim against the United States and
      against the employee of the government whose act or omission gave
      rise to the claim, by reason of the same subject matter.

The question, then, is whether the July-related Bivens claims set forth in this case

exist “by reason of the same subject matter” as the TRT-MXR-2019-06209

settlement. On this point, the parties disagree.

      Smith contends his settled administrative tort claim only concerned “the

injuries he suffered as a result of the belly chains being applied way too tight and

left unchecked for 10 hours.” [R. 49 at 4.] Accordingly, he still wishes to proceed

on his other constitutional allegations—for example, “the violation of Plaintiff’s

constitutional rights or the excessive force that was used against Plaintiff on 7-10-

19 when Plaintiff was retaliated against and sprayed with mace for no reason, shot

with the pepper ball gun, and tied to a restraint chair for 10 hours.” [Id. at 6.] But




                                          4
Case: 7:20-cv-00017-HRW Doc #: 55 Filed: 03/05/21 Page: 5 of 7 - Page ID#: 1140




the Defendants maintain all of Smith’s July-related Bivens claims are barred by the

settlement agreement, and the Court ultimately agrees.

      The SF-95 form filed by Smith in administrative action TRT-MXR-2019-

06209 does emphasize the injuries Smith allegedly suffered as a result of the tight

belly chain and improper restraint checks. [See R. 50-1.] However, Smith also

expressed his concerns about mace, being “shot with some type of gun,” his

subsequent medical care, possible retaliation, and more. [Id.] And courts have been

quick to preclude plaintiffs from doing exactly what Smith seeks to do here—i.e., to

narrowly interpret the language of 28 U.S.C. § 2672 for his ultimate benefit. See,

e.g., Serra v. Pichardo, 786 F.2d 237, 239-40 (6th Cir. 1986) (explaining that the

broad language used in the FTCA “indicates that [Congress] desired to do more than

merely bar a plaintiff from bringing a subsequent identical action on the same claim”

and further holding “it is clear that the words ‘by reason of the same subject matter’

were not intended to limit the scope of the release to the very claim that was settled”);

Laguer v. United States, 257 F. Supp. 3d 198, 205 (D.P.R. 2017) (“[T]he Court

interprets section 2672 as barring a claimant who previously settled with a federal

agency pursuant to the FTCA from bringing any subsequent claims, regardless of

type, that arise out of the same underlying factual scenario.”).

      Further, the language of the settlement agreement itself plainly states that

Smith was releasing all claims “on account of the subject matter of the administrative


                                           5
Case: 7:20-cv-00017-HRW Doc #: 55 Filed: 03/05/21 Page: 6 of 7 - Page ID#: 1141




claim or suit, or that relate or pertain to or arise from, directly or indirectly, the

subject matter of the administrative claim or suit . . . .” [R. 48-2 at 182.] So in

addition to the settlement bar outlined in § 2672, this language too precludes Smith

from bringing the claims at issue now.

      Smith cites his correspondence with Carlos Martinez to argue that the dollar

amount of the settlement was only valued based upon the belly chain claim and,

therefore, all other claims fall outside the “the same subject matter” contemplated

by § 2672 and the settlement agreement. [R. 49 at 4-5.] But even where other

plaintiffs have accepted administrative settlements specifically based on personal

property damage, courts have still found those plaintiffs barred from later bringing

personal injury claims. See, e.g., Murphree v. United States, Case No. 10-4122-

WEEB, 2011 WL 1980371, at *1 (D. Kan. May 20, 2011). Thus, Smith’s argument

on this point is unavailing.

      Finally, the Court notes that a party’s subjective intent about the future

ramifications of a settlement agreement is irrelevant. See id. at *7; Laguer, 257 F.

Supp. 3d at 205-06.       And, regardless, it appears Smith did understand the

consequences of accepting a settlement agreement in this case. [See R. 48-2 at 172

(“If you send me a voucher for $35,000.00 I will sign it. Your asking me to sign

away my rights to my bivens claims, I need you to meet me half way.”).]




                                          6
Case: 7:20-cv-00017-HRW Doc #: 55 Filed: 03/05/21 Page: 7 of 7 - Page ID#: 1142




     For these reasons, the Defendants’ motion for partial dismissal is properly

granted. Accordingly, the Court hereby ORDERS as follows:

     1.    The Defendants’ Motion to Dismiss [R. 48] is GRANTED; and

     2.    All claims in Smith’s complaint related to the July 10, 2019 incident

are DISMISSED.

     This the 5th day of March, 2021.




                                        7
